DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-6, 9-13, and 15-20 are pending in the case. Claims 1, 13, and 15 are independent claims. Claims 10-12 have been withdrawn. Claims 7, 8, 14, and 21 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 2007/0268309 A1), in view of Leskelä et al. (US 2011/0246916 A1).

Regarding claim 1, Tanigawa teaches a method, performed by an electronic device (mobile phone of FIG. 1 and [0045]), of processing information, the method comprising:
determining a target object of a first application comprising a top layer and a background layer ([0049], [0057], [0063], [0160], FIG. 18, and [0332]: a first 
determining service content, based on the target object of the first application and a current schedule of a user (FIGS. 3 and 18, [0064-0066], [0112-0116], [0154], and [0175]: service content includes the icon indicative of birthday content. The icon is an image of a cake with candles. This service content is based on the target object of the first application and a current schedule of the user, as the metadata for the birthday content are synced with the current schedule/schedule for 10/13/2005); and
controlling an operation of the first application with respect to the target object of the first application to display the service content on the background layer, by:
displaying service content associated with the first application on the background layer, the service content being determined according to the current schedule of the user and the target object of the first application (FIGS. 5 and 18, [0050], [0115], [0175], and [0180]: service content associated with the first application is displayed on the background layer); and
when data regarding a second application, different from the first application, is received, displaying a notification of the second application by displaying service content determined according to the current schedule of the user and a target object of the second application, while the service content 
	wherein a layer of the first application includes a first control, a second control and a third control of the first application (FIG. 18, [0332], and [0337]: one layer of the first application/lifetime calendar application corresponds to, for example, the entire remembrance popup display, which includes one or more controls with various icons as described in [0175]. As for one layer of the second application/e-mail management program, this corresponds to, for example, the rightmost portion of the popup display encompassing the control with the sealed letter image with a down-pointing arrow as described in [0175] as this control corresponds to e-mail content, or the second application specifically), and a layer of the second application includes a first control, a second control, and a third control of the second application ([0078-0079], [0089-0091], and [0013], [0175], [0395], FIG. 26, and [0404-0406]: the second application/e-mail management program includes multiple controls, including a received mail icon, a 
	wherein the third control of the first application controls the first application and the second application ([0057]: note that the lifetime calendar application program is “linked with an application program for the respective content”; [0087-0088] in relation to FIG. 18: for example, the rightmost control corresponds to received email content, which is a control that would activate the e-mail management program linked with the first application/lifetime calendar application program to “display text and the like of the specified received e-mail content” as stated in [0087], thus controlling the first application and the second application),
	wherein one of the first control, the second control, and the third control of the second application which are included in the layer of the second application are included as the third control of the first application, and ([0080], [0084], [0087-0088], [0175], FIG. 18, [0332], and [0337]: the lifetime calendar includes various controls of the second application/e-mail management program. One of these controls correspond to the rightmost control, representing the received mail icon, of the popup display seen in FIG. 18, which is included as the third control of the first application/lifetime calendar application)
	wherein the target object of the first application is a receiver of content generated by the first application ([0056-0057], FIG. 3 and [0063-0066], FIG. 5 and [0215-0217], FIG. 17 and [0311-0316], FIGS. 18-20, [0332], and [0336-0337], FIG. 25 and [0380], and FIG. 26, [0395], and [0403-0407]: the first application/lifetime calendar application 
	Tanigawa does not explicitly teach at least a portion of the top layer being transparent such that the background layer is visible through the top layer.
	Leskelä teaches at least a portion of the top layer being transparent such that the background layer is visible through the top layer ([0038-0040]: the top layer corresponds to the semi-transparent user interface layer. The second user interface layer/background layer is visible through the top layer; [0046]: “representations of contacts, calendar event reminders, missed calls, new messages, and/or the like associated with an email or other messaging application may be displayed in the semi-transparent user interface layer”. Such a display feature of the top layer may occur automatically as supported in [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top layer of Tanigawa and incorporate the teachings of Leskelä and have at least a portion of the top layer being transparent such that the background layer is visible through the top layer. Doing so would reduce the obstruction of the background layer caused by the top layer. In this way, the user is more likely to be able to view content from both the top layer and the 

Regarding claim 2, Tanigawa in view of Leskelä teaches the method of claim 1. Tanigawa further teaches wherein the determining of the service content based on the target object of the first application and the current schedule of the user comprises:
selecting, based on a time of the electronic device, at least one current schedule of the user from among one or more schedules of the user stored in the electronic device (FIGS. 6 and 5 in relation to FIG. 18, [0050], [0065], and [0172-0173]: based on a time of the electronic device/current date, a current schedule may be selected from one or more schedules/dates stored by memory 11 of the electronic device. This selection is indicated by an enlargement of the current date.);
determining the at least one current schedule of the user related to the target object of the first application from among the one or more schedules of the user, according to information regarding relationships between the one or more schedules of the user and the target object of the first application (FIGS. 5 and 18, [0050], [0115], [0175], and [0180]: a determined target object of the first application corresponds to, for example, the acquaintance or friend whose birthday falls on 10/13/2005 as seen in FIG. 18, in relation to the exemplary birthday seen in FIG. 5. The current schedule is determined according to the association of this date as the birthday of the target object of the first application); and
determining content to be the service content, the content being related to the at least one current schedule of the user related to the target object of the first application 

Regarding claim 4, Tanigawa in view of Leskelä teaches the method of claim 1. Tanigawa further teaches wherein the service content is determined to be two or more different items of content with respect to the target object of the first application having different attributes (FIGS. 5 and 18, [0175-0176]: service content, for example, is determined to be two or more different items of content. The service content may include items corresponding to an image of a cake with candles, an image of a calendar and pencil, and a sealed letter image, each of with respect to the target object of the first application having different attributes, as supported in [0115]; FIG. 3 and [0064-0065] describe the different attributes/metadata that a target object may have), or is determined to be two or more different items of content with respect to different schedules of the user.

Regarding claim 6, Tanigawa in view of Leskelä teaches the method of claim 1. Tanigawa further teaches wherein, when a plurality of applications operates with respect to the target object of the first application, operations of the plurality of applications are controlled based on the service content (FIG. 3, [0047-0048], [0057], [0088]: a plurality of applications may operate with respect to the target object of the first 

Regarding claims 13, 16, 18, and 20, the claims recite an electronic device (Tanigawa, mobile phone of FIG. 1 and [0045]) comprising: a memory configured to store data of applications (Tanigawa, memory 11 of FIG. 1 and [0047-0050]); and a processor (Tanigawa, controller portion 12 of FIG. 1, [0047], and [0057]) configured to perform operations with corresponding limitations to claims 1, 2, 4, and 6, respectively, and are therefore rejected on the same premise.

Regarding claim 15, the claim recites a non-transitory recording medium having recorded thereon a computer-readable program (Leskelä, FIG. 1 and [0025]: for example non-volatile memory 42 stores computer program instructions accessible to processor 20) for executing the method of claim 1 and is therefore rejected on the same premise.

Claims 3, 5, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 2007/0268309 A1), in view of Leskelä et al. (US 2011/0246916 A1), and in view of Lee et al. (US 2013/0297317 A1).

Regarding claim 3, Tanigawa in view of Leskelä teaches the method of claim 1. While Tanigawa teaches the determining of the service content based on the target object of the first application and the current schedule of the user comprises, Tanigawa in view of Leskelä does not explicitly teach this determining comprising: selecting the current schedule of the user related to the target object of the first application according to information regarding a relationship between the target object of the first application and the user of the electronic device, the current schedule of the user being from among the schedules of the user determined based on a plurality of items of interactive content between the user of the electronic device and a communication peer side user of the electronic device; and determining content to be the service content, the content being related to the at least one current schedule of the user related to the target object of the first application.
Lee teaches selecting the current schedule of the user related to the target object of the first application according to information regarding a relationship between the target object of the first application and the user of the electronic device, the current schedule of the user being from among the schedules of the user determined based on a plurality of items of interactive content between the user of the electronic device and a communication peer side user of the electronic device (FIGS. 16A-C and [0063-0065]: a user is messaging target object Anderson of the first application/calendar application. A current schedule of the user is selected, indicating that the user has a meeting at 19:00 as shown in suggestion option 1620 of FIG. 16B. This current schedule is selected among other scheduled information stored in the database maintained by the calendar application. The current schedule, which is related to the target object in that the 
determining content to be the service content, the content being related to the at least one current schedule of the user related to the target object of the first application (FIG. 2 and [0038]: a suggestion/service content is determined and provided to the user. This suggestion/service content is related to the at least one current schedule of the user related to the target object; FIGS. 16A-C and [0063-0065]: For example, in FIG. 16B, the service content indicates a potential conflict for the at least one current schedule of the meeting which is at the same time/related to the event proposed by the target object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa in view of Leskelä to incorporate the teachings of Lee and select a current schedule related to the target object of the first application based on interactive content and then determine service content related to the current schedule. Doing so would enable automatic reminders of the user’s current schedule for the user, as a result of analysis of the interactive content, so as to help the user remember relevant events that may affect the target object of the first application. This would ensure smoother planning that would better accommodate the target object of the first application and prevent the user from missing or deviating from his/her current schedule.

Regarding claim 5, Tanigawa in view of Leskelä teaches the method of claim 1.

the controlling of the operation of the first application with respect to the target object of the first application, according to the service content, comprises:
controlling the operation of the first application with respect to the target object of the first application, based on service content of the current schedule of the user from among the schedules of the user ([0008], [0014], FIG. 3, FIG. 26, [0395], and [0407]: the first application, with respect to the birthday content on 09/13/2005, is the telephone directory application that allows the user to directly call the target object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa in view of Leskelä to incorporate the further teachings of Tanigawa in another embodiment and have wherein when a plurality of schedules of the user are present with respect to the target object of the first application, at least one service content is determined for each of the schedules of the user, and the controlling of the operation of the first application with respect to the 
Tanigawa in view of Leskelä does not explicitly teach the controlling of the operation of the first application with respect to the target object of the first application, according to the service content, comprises:
determining a user's-schedule context, based on a plurality of items of interactive content between the user of the electronic device and a communication peer side user of the electronic device; and
controlling the operation of the first application with respect to the target object of the first application, based on service content of the current schedule of the user from among the schedules of the user, the current schedule of the user corresponding to the user's-schedule context.

Lee teaches determining a user's-schedule context, based on a plurality of items of interactive content between the user of the electronic device and a communication peer side user of the electronic device (FIGS. 16A-C and [0063-0065]: a user is messaging target object Anderson of first application/calendar application. A current schedule of the user is selected, indicating that the user has a meeting at 19:00 as shown in suggestion option 1620 of FIG. 16B. This current schedule is selected among other scheduled information stored in the database maintained by the calendar 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa in view of Leskelä to incorporate the further teachings of Lee and determine a user’s-schedule context based on interactive content and determining the service object based on the user’s-schedule context. Doing so would enable automatic reminders of the user’s current schedule for the user, as a result of analysis of the interactive content, so as to help the user remember relevant events that may affect the target object. Because of the determination of the context of the user’s conversation with the communication peer 

Regarding claim 9, Tanigawa in view of Leskelä teaches the limitations of claim 1. Tanigawa further teaches wherein the controlling of the operation of the first application comprises: detecting, by the electronic device, an event related to the target object of the first application according to the current schedule of the user (FIGS. 5 and 18, [0112-0116], [0154], and [0175]: a birthday event related to the target object of the first application is detected according to the current schedule of the user).
Tanigawa in view of Leskelä does not explicitly teach determining whether or not an operation of the first application with respect to the event has been performed; and when the operation of the first application with respect to the event has not been performed, displaying information regarding existence of the event.
 Lee further teaches detecting, by the electronic device, an event related to the target object of the first application according to the current schedule of the user (FIGS. 16A-B and [0063-0064]: a meeting event related to the target object of the first application/instant messaging application according to the user’s current schedule is detected.); determining whether or not an operation of the first application with respect to the event has been performed (FIG. 16A and [0063]: a display operation of the instant messaging application with respect to the meeting event has not been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa in view of Leskelä to incorporate the further teachings of Lee and display information regarding existence of the event when it is determined that an operation of the application with respect to the event has not been performed. Doing so would ensure that an alert of the relevant suggestion option/service object, reminding the user of an event affecting the target object, gets displayed to the user. This would confirm that the user acknowledges the event so as to efficiently accommodate the target object.

Regarding claims 17 and 19, the claims recite an electronic device configured to perform operations with corresponding limitations to claims 3 and 5, respectively, and are therefore rejected on the same premises.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

Tanigawa teaches displaying the popup window when the focus is positioned on a particular date, while in contrast, Claim 1 recites displaying the notification of the second application when data regarding a second application, different from the first application, is received. Tanigawa either alone or as combined fails to teach or suggest at least these aspects of Claim 1 (pages 11-12 of Remarks). In particular, Tanigawa only concerns the lifetime calendar application program, which is just one application (second paragraph of page 12 of Remarks).
The cited combination of Tanigawa and Leskelä fails to teach the limitations of the new amendments in independent claims 1 and 13. The new limitations are based on FIG. 1C and the related teachings in the detailed description. Leskelä fails to cure the stated deficiencies of Tanigawa, as does Lee (end of page 12 to page 13 of Remarks).

Examiner respectfully disagrees.

Regarding point (a), Applicant has presented a similar argument that has been addressed in the las Office Action mailed 07/21/2021. The argued claim limitation recites “when data regarding a second application…is received, displaying a notification of the second application”. This does not preclude Tanigawa’s teaching that the popup window, including data regarding a second application, is displayed when the focus is regarding a second application to be received and a notification of the second application to be displayed. See for example at least step 66 of FIG. 17 and paragraph [0331] and FIG. 18. In this example, note how data regarding a second application, like an e-mail management program, is displayed via the content seen in the rightmost portion of the pop up display. The argued claim limitation does not preclude the teachings of Tanigawa. Indeed, this data is associated with a shared control between the first/calendar application and the second/e-mail application. Applicant’s claim language even depicts a clear association between the first and second application due to this shared control. Applicant’s argument that only the lifetime calendar application is of concern is unpersuasive. The lifetime calendar application, as disclosed in Tanigawa, is considered a “launcher software” that handles various types of metadata for different application programs ([0049-0050], [0056-0057], and [0063-0066]) and it is sufficiently described in Tanigawa teachings that the remembrance popup function executed by the lifetime calendar application pertains to data from other applications, such as an e-mail application. As thus, independent claim 1, and similarly independent claims 13 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Leskelä.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171